Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Joel R. Lambright, Jr., Appellant                    Appeal from the County Court at Law of
                                                     Rusk County, Texas (Tr. Ct. No. C21-022).
No. 06-22-00008-CV         v.                        Memorandum Opinion delivered by Chief
                                                     Justice Morriss, Justice Stevens and Justice
C.R. Wilkerson, Appellee                             Carter* participating.      *Justice Carter,
                                                     Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Joel R. Lambright, Jr., pay all costs incurred by
reason of this appeal.



                                                     RENDERED MAY 3, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk